TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 14, 2022



                                       NO. 03-21-00293-CV


     Kara King, Mayor; Council Members Andrea Willott, Jon Cobb, Andrew Clark,
                  Kevin Hight; and the City of Bee Cave, Appellants

                                                  v.

                                      Bill Goodwin, Appellee




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
            VACATED AND DISMISSED -- OPINION BY JUSTICE SMITH;
                  DISSENTING OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the district court on June 24, 2021. Having

reviewed the record, it appears that appellee’s claims have become moot. Therefore, the Court

vacates the district court’s judgment and dismisses the cause for want of jurisdiction. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.